DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 20, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0285969) in view of Cheng et al. (US 2017/0222102), Lee et al. (US 2018/0186817), Bessho et al. (US 2015/0323711), Yoon et al. (US 2013/0335799) and Su et al. (US 2011/0279998).
	As to claims 1 and 2, Kim discloses in figure 2: a color conversion layer 301 provided on a substrate SUB2 and including a semiconductor nanocrystal 310 and a scatterer 320; and a transmission layer BF provided on the substrate.  Kim further discloses in figure 2 that the color conversion layer 301 includes a red color conversion layer 301_R and a green color conversion layer 301_G.  Kim further discloses in figure 9, an embodiment where each of the red and green color conversion layers includes a scattering layer ML2 provided on a substrate and including a scatterer 322, and a main color conversion layer PML1 overlapping the scattering layer and including a scatterer 321 and a semiconductor nanocrystal 310.
Kim does not disclose that the semiconductor nanocrystal is included at 40 wt% to 60 wt% of the entire content of the color conversion layer.  Cheng discloses in paragraph [0027], providing a weight ratio of wavelength conversion particles 144 to the wavelength conversion layer 140 in a range of 30 wt% to 60 wt%.  Cheng teaches that wavelength conversion particles with a weight ratio in this range can provide better conversion ratio and scattering effect and can be fixed effectively in position, resulting in higher light extraction efficiency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the semiconductor nanocrystal is included at 30 wt% to 60 wt% of the entire content of the color conversion layer in order to obtain higher light extraction efficiency as taught by Cheng.  According to MPEP 2144.05, Section I, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."
	Kim does not disclose that the scatterer is included at greater than 10 wt% and equal to or less than 12 wt% of the entire content of the color conversion layer.  Lee discloses in paragraph [0162] that amount of scattering particles in a color conversion film is particularly preferably greater than or equal to 10% by weight and less than or equal to 50% by weight.  Lee further discloses in paragraph [0166] that the color conversion film having light diffusing particles with the aforementioned weight % exhibits enhanced luminance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim such that the scatterer is included at greater than 10 wt% and equal to or less than 50 wt% of the entire content of the color conversion layer in order to obtain enhanced luminance as taught by Lee.  According to MPEP 2144.05, Section I, “In the case where the claimed ranges ‘overlap or light inside ranges disclosed by the prior art’ a prima facie case of obviousness exists."
	Kim does not disclose that the scatterer 321 and the scatterer 322 are made of the same material, which is one of SnO2 and SbO3.  However, tin oxide and antimony oxide were conventional materials for forming scattering particles used in color conversion panels as evidenced by paragraph [0150] of Bessho.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim by forming the scatterer 321 and the scatterer 322 with a conventional material such as SnO2 or SbO3 because conventional materials were known to be cost-effective and reliable.
	Kim does not disclose a light filter layer integrally provided on the red color conversion layer, the green color conversion layer, and the transmission layer, wherein the light filter layer covers an upper surface and a side surface of the red color conversion layer, the green color conversion layer, and the transmission layer.  Yoon discloses in figure 2, a light filter layer LRL integrally provided on the red color conversion layer, the green color conversion layer, and the transmission layer, wherein the light filter layer covers an upper surface and a side surface of the red color conversion layer, the green color conversion layer, and the transmission layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim by providing a light filter layer as disclosed by Yoon in order to prevent unwanted light from being emitted from the upper surface or the side surfaces of the color conversion layers and the transmission layer.
	Yoon does not disclose that the light filter layer includes at least one of TiN, AlN, SnO2 and WO3.  Su discloses in paragraph [0016], a conventional optical filter structure comprising alternating layers of a high refractive index material such as SnO2 and a low refractive index material such as WO3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim by providing the conventional optical filter structure disclosed by Su because conventional structures were known to be cost effective and reliable. 
As to claims 4-5, Kim in view of Cheng, Lee, Bessho, Yoon and Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in figure 8, an embodiment where each of the red and green color conversion layers include: a first scattering layer ML1 and a second scattering layer ML2 provided on a substrate, and a main color conversion layer PL provided between the first scattering layer and the second scattering layer, the first scattering layer includes a scatterer 321 and the second scattering layer includes a scatterer 322 and the main color conversion layer includes a semiconductor nanocrystal 310.  Kim does not disclose in figure 8 that the main color conversion layer also includes a scatterer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim by providing an additional scatterer in the main color conversion layer in order to obtain additional light scattering.
	As to claim 7, Kim in view of Cheng, Lee, Bessho, Yoon and Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in figure 9, an embodiment where each of the red and green color conversion layers includes: a main color conversion layer PML1 including a semiconductor nanocrystal 310 and a scatterer 321, and a scattering layer ML2 provided between the main color conversion layer PML1 and the substrate and including a scatterer 322.
	As to claim 9, Kim in view of Cheng, Lee, Bessho, Yoon and Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in figure 9, an embodiment where each of the red and green color conversion layers includes: a main color conversion layer PML1 including a semiconductor nanocrystal 310 and a scatterer 321, and a scattering layer ML2 provided on the main color conversion layer PML1 and including a scatterer 322.
	As to claim 20, Kim discloses in figure 2: a thin film transistor array panel 102; a color conversion display panel 300 overlapping the thin film transistor array panel 102; wherein the color conversion display panel includes: a color conversion layer 301 provided between a substrate SUB3 and the thin film transistor array panel 102 and including and including a semiconductor nanocrystal 310 and a scatterer 320; and a transmission layer BF provided between the substrate SUB3 and the thin film transistor array panel 102.  Kim further discloses in figure 2 that the color conversion layer 301 includes a red color conversion layer 301_R and a green color conversion layer 301_G.  Kim further discloses in figure 9, an embodiment where each of the red and green color conversion layers includes a scattering layer ML2 provided between the substrate and the thin film transistor array panel and including a scatterer 322, and a main color conversion layer PML1 overlapping the scattering layer and including a scatterer 321 and a semiconductor nanocrystal 310.
	Kim does not disclose that the semiconductor nanocrystal is included at 40 wt% to 60 wt% of the entire content of the color conversion layer.  Cheng discloses in paragraph [0027], providing a weight ratio of wavelength conversion particles 144 to the wavelength conversion layer 140 in a range of 30 wt% to 60 wt%.  Cheng teaches that wavelength conversion particles with a weight ratio in this range can provide better conversion ratio and scattering effect and can be fixed effectively in position, resulting in higher light extraction efficiency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the semiconductor nanocrystal is included at 30 wt% to 60 wt% of the entire content of the color conversion layer in order to obtain higher light extraction efficiency as taught by Cheng.  According to MPEP 2144.05, Section I, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."
	Kim does not disclose that the scatterer is included at greater than 10 wt% and equal to or less than 12 wt% of the entire content of the color conversion layer.  Lee discloses in paragraph [0162] that amount of scattering particles in a color conversion film is particularly preferably greater than or equal to 10% by weight and less than or equal to 50% by weight.  Lee further discloses in paragraph [0166] that the color conversion film having light diffusing particles with the aforementioned weight % exhibits enhanced luminance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim such that the scatterer is included at greater than 10 wt% and equal to or less than 50 wt% of the entire content of the color conversion layer in order to obtain enhanced luminance as taught by Lee.  According to MPEP 2144.05, Section I, “In the case where the claimed ranges ‘overlap or light inside ranges disclosed by the prior art’ a prima facie case of obviousness exists."
Kim does not disclose that the scatterer 321 and the scatterer 322 are made of the same material, which is one of SnO2 and SbO3.  However, tin oxide and antimony oxide were conventional materials for forming scattering particles used in color conversion panels as evidenced by paragraph [0150] of Bessho.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim by forming the scatterer 321 and the scatterer 322 with a conventional material such as SnO2 or SbO3 because conventional materials were known to be cost-effective and reliable.
Kim does not disclose a light filter layer integrally provided on the red color conversion layer, the green color conversion layer, and the transmission layer, wherein the light filter layer covers an upper surface and a side surface of the red color conversion layer, the green color conversion layer, and the transmission layer.  Yoon discloses in figure 2, a light filter layer LRL integrally provided on the red color conversion layer, the green color conversion layer, and the transmission layer, wherein the light filter layer covers an upper surface and a side surface of the red color conversion layer, the green color conversion layer, and the transmission layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim by providing a light filter layer as disclosed by Yoon in order to prevent unwanted light from being emitted from the upper surface or the side surfaces of the color conversion layers and the transmission layer.
Yoon does not disclose that the light filter layer includes at least one of TiN, AlN, SnO2 and WO3.  Su discloses in paragraph [0016], a conventional optical filter structure comprising alternating layers of a high refractive index material such as SnO2 and a low refractive index material such as WO3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim by providing the conventional optical filter structure disclosed by Su because conventional structures were known to be cost effective and reliable.
As to claim 22, Kim in view of Cheng, Lee, Bessho, Yoon and Su discloses all of the elements of the claimed invention discussed above regarding claim 20.  Kim further discloses in figure 8, an embodiment where each of the red and green color conversion layers include: a first scattering layer ML1 and a second scattering layer ML2 provided between the substrate and the thin film transistor array panel, and a main color conversion layer PL provided between the first scattering layer and the second scattering layer, the first scattering layer includes a scatterer 321 and the second scattering layer includes a scatterer 322 and the main color conversion layer includes a semiconductor nanocrystal 310.  Kim does not disclose in figure 8 that the main color conversion layer also includes a scatterer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim by providing an additional scatterer in the main color conversion layer in order to obtain additional light scattering.
	As to claim 23, Kim in view of Cheng, Lee, Bessho, Yoon and Su discloses all of the elements of the claimed invention discussed above regarding claim 20.  Kim further discloses in figure 8, an embodiment where each of the red and green color conversion layers includes: a main color conversion layer PL including a semiconductor nanocrystal 310, and a scattering layer ML2 provided between the main color conversion layer PL and the substrate and including a scatterer 322.
	As to claim 25, Kim in view of Cheng, Lee, Bessho, Yoon and Su discloses all of the elements of the claimed invention discussed above regarding claim 20.  Kim further discloses in figure 9, an embodiment where each of the red and green color conversion layers includes: a main color conversion layer PML1 including a semiconductor nanocrystal 310 and a scatterer 321, and a scattering layer ML2 provided between the main color conversion layer PML1 and the thin film transistor array panel and including a scatterer 322.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0285969) in view of Park et al. (US 2013/0242228), Yoon et al. (US 2013/0335799) and Su et al. (US 2011/0279998).
	Kim discloses in figure 2: a red color conversion layer 301_R and a green color conversion layer 301_G provided on a substrate SUB2 and including a semiconductor nanocrystal 310 and a scatterer 320; and a transmission layer BF provided on the substrate.  Kim discloses in figure 6, a color conversion layer 301 which includes: a first scattering layer ML and a second scattering layer ML provided on the substrate, and a main color conversion layer PL provided between the first scattering layer and the second scattering layer, wherein the first scattering layer and the second scattering layer include the scatterer 320 and the main color conversion layer includes the semiconductor nanocrystal 310.
	Figure 6 of Kim does not disclose that the main color conversion layer includes the scatterer.  However, figure 4 of Kim discloses a main color conversion layer which includes the semiconductor nanocrystal 310 and the scatterer 320.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify figure 6 of Kim so that the main color conversion layer includes the scatter 320 as disclosed in figure 4 of Kim in order to enhance the overall scattering effect.
	Kim does not disclose a blue cutting filter provided between the red color conversion layer and the substrate and between the green color conversion layer and the substrate, wherein the blue cutting filter includes a first region overlapping the red color conversion layer and a second region overlapping the green color conversion layer, wherein the first region and the second region are connected to each other.  Park discloses in figure 2, a blue cutting filter 231 provided between the red color conversion layer 230R and the substrate 210 and between the green color conversion layer 230G and the substrate 210, wherein the blue cutting filter includes a first region overlapping the red color conversion layer and a second region overlapping the green color conversion layer, wherein the first region and the second region are connected to each other.  See paragraphs [0044] and [0084].  The blue cutting filter prevents blue light from being emitted from the red and green pixels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by providing a blue cutting filter between the red color conversion layer and the substrate and between the green color conversion layer and the substrate, wherein the blue cutting filter includes a first region overlapping the red color conversion layer and a second region overlapping the green color conversion layer, wherein the first region and the second region are connected to each other as disclosed by Park in order to prevent blue light from being emitted from the red and green pixels.
Kim does not disclose a light filter layer integrally provided on the red color conversion layer, the green color conversion layer, and the transmission layer, wherein the light filter layer covers an upper surface and a side surface of the red color conversion layer, the green color conversion layer, and the transmission layer.  Yoon discloses in figure 2, a light filter layer LRL integrally provided on the red color conversion layer, the green color conversion layer, and the transmission layer, wherein the light filter layer covers an upper surface and a side surface of the red color conversion layer, the green color conversion layer, and the transmission layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim by providing a light filter layer as disclosed by Yoon in order to prevent unwanted light from being emitted from the upper surface or the side surfaces of the color conversion layers and the transmission layer.
Yoon does not disclose that the light filter layer includes at least one of TiN, AlN, SnO2 and WO3.  Su discloses in paragraph [0016], a conventional optical filter structure comprising alternating layers of a high refractive index material such as SnO2 and a low refractive index material such as WO3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim by providing the conventional optical filter structure disclosed by Su because conventional structures were known to be cost effective and reliable.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0285969 in view of Park et al. (US 2013/0242228), Yoon et al. (US 2013/0335799) and Su et al. (US 2011/0279998) as applied to claim 11 above, and further in view of Lee et al. (US 2018/0186817) and Cheng et al. (US 2017/0222102).
	Kim in view of Park, Yoon and Su discloses all of the elements of the claimed invention discussed above regarding claim 11, but does not disclose that the semiconductor nanocrystal is included at 40 wt% to 60 wt% of the entire content of the color conversion layer, or the scatterer is included at greater than 10 wt% and equal to or less than 12 wt% of the entire content of the color conversion layer.
Lee discloses in paragraph [0162] that amount of scattering particles in a color conversion film is particularly preferably greater than or equal to 10% by weight and less than or equal to 50% by weight.  Lee further discloses in paragraph [0166] that the color conversion film having light diffusing particles with the aforementioned weight % exhibits enhanced luminance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim such that the scatterer is included at greater than 10 wt% and equal to or less than 50 wt% of the entire content of the color conversion layer in order to obtain enhanced luminance as taught by Lee.  According to MPEP 2144.05, Section I, “In the case where the claimed ranges ‘overlap or light inside ranges disclosed by the prior art’ a prima facie case of obviousness exists."
Cheng discloses in paragraph [0027], providing a weight ratio of wavelength conversion particles 144 to the wavelength conversion layer 140 in a range of 30 wt% to 60 wt%.  Cheng teaches that wavelength conversion particles with a weight ratio in this range can provide better conversion ratio and scattering effect and can be fixed effectively in position, resulting in higher light extraction efficiency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim such that the semiconductor nanocrystal is included at 30 wt% to 60 wt% of the entire content of the color conversion layer in order to obtain higher light extraction efficiency as taught by Cheng.  According to MPEP 2144.05, Section I, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0285969) in view of Park et al. (US 2013/0242228), Yoon et al. (US 2013/0335799) and Su et al. (US 2011/0279998) as applied to claim 11 above, and further in view of Yoneyama et al. (US 2017/0328541).
Kim in view of Park, Yoon and Su discloses all of the elements of the claimed invention discussed above regarding claim 11, but does not disclose that the scattering layer has a thickness of 1 to 2 µm and the main color conversion layer has a thickness of 2 to 4 µm.  Yoneyama discloses in paragraphs [0011] and [0062] that a thickness of the scattering layer and a thickness of the wavelength conversion layer are adjusted to be in specific ranges in order to provide optimum brightness and scattering uniformity of an image display device into which the wavelength conversion member is incorporated.  Yoneyama shows that the claimed thicknesses were recognized as a result-effective variables that were optimized to provide optimum brightness and scattering uniformity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim such that the scattering layer has a thickness of 1 to 2 µm and the main color conversion layer has a thickness of 2 to 4 µm because optimization of result-effective variables has been judicially determined to involve only routine experimentation.  See MPEP 2144.05, Section II.
Claims 6, 8, 10, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0285969) in view of Cheng et al. (US 2017/0222102), Lee et al. (US 2018/0186817), Bessho et al. (US 2015/0323711), Yoon et al. (US 2013/0335799) and Su et al. (US 2011/0279998) as applied to claims 1, 7, 9, 23 and 25 above, and further in view of Yoneyama et al. (US 2017/0328541).
As to claims 8, 10 and 26, Kim in view of Cheng, Lee, Bessho, Yoon and Su discloses all of the elements of the claimed invention discussed above regarding claims 7, 9 and 25, but does not disclose that a thickness ratio of the main color conversion layer and the scattering layer is between 1:2 and 2:1.  Yoneyama discloses in paragraphs [0011] and [0062] that a ratio of the thickness of the light scattering layer to the thickness of the wavelength conversion layer is adjusted to be in a specific range in order to provide optimum brightness and scattering uniformity of an image display device into which the wavelength conversion member is incorporated.  Yoneyama shows that the claimed ratio was recognized as a result-effective variable that was optimized to provide optimum brightness and scattering uniformity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim such that a thickness ratio of the main color conversion layer and the scattering layer is between 1:2 and 2:1 because optimization of a result-effective variable has been judicially determined to involve only routine experimentation.  See MPEP 2144.05, Section II.
As to claim 24, Kim in view of Cheng, Lee, Bessho, Yoon and Su discloses all of the elements of the claimed invention discussed above regarding claim 23, but does not disclose that a thickness ratio of the scattering layer and the main color conversion layer is between 1:2 and 2:1.  Yoneyama discloses in paragraphs [0011] and [0062] that a ratio of the thickness of the light scattering layer to the thickness of the wavelength conversion layer is adjusted to be in a specific range in order to provide optimum brightness and scattering uniformity of an image display device into which the wavelength conversion member is incorporated.  Yoneyama shows that the claimed ratio was recognized as a result-effective variable that was optimized to provide optimum brightness and scattering uniformity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim such that a thickness ratio of the scattering layer and the main color conversion layer is between 1:2 and 2:1 because optimization of a result-effective variable has been judicially determined to involve only routine experimentation.  See MPEP 2144.05, Section II.
As to claim 6, Kim in view of Cheng, Lee, Bessho, Yoon and Su discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the scattering layer has a thickness of 1 to 2 µm and the main color conversion layer has a thickness of 2 to 4 µm.  Yoneyama discloses in paragraphs [0011] and [0062] that a thickness of the scattering layer and a thickness of the wavelength conversion layer are adjusted to be in specific ranges in order to provide optimum brightness and scattering uniformity of an image display device into which the wavelength conversion member is incorporated.  Yoneyama shows that the claimed thicknesses were recognized as a result-effective variables that were optimized to provide optimum brightness and scattering uniformity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim such that the scattering layer has a thickness of 1 to 2 µm and the main color conversion layer has a thickness of 2 to 4 µm because optimization of result-effective variables has been judicially determined to involve only routine experimentation.  See MPEP 2144.05, Section II.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 20 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based in part on the newly cited prior art of Su et al. (US 2011/0279998).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871           

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871